Luke, J.
The case is here upon two assignments of error as to the verdict: one that the verdict is excessive; the other that the evidence did not authorize a verdict in favor of the prevailing party. The first of these assignments of error is without merit, since, before the hearing of the motion for a new trial, the plaintiff wrote off from the verdict and judgment the sum alleged to be in excess of that authorized by evidence. The assignment of error upon the ground that the evidence does not authorize the verdict cannot prevail, for the reason that there is some evidence which, under the first count, authorized the verdict. This verdict having the approval of the trial judge, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.